+ ~ Case 3:20-cr-00996-DMS Document 26 Filed 06/05/20 PagelD.39 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

 

Vv. (For Offenses Committed On or After November 1, 1987)
JOSE MURILLO-JU AREZ | Case Number: 20CR0996-DMS
| Lauren Clark FD ecesne canes
USM Number 48010298 Pee Pit = LED
5. ener neni
THE DEFENDANT: JUN = 2020

 

pleaded guilty to count(s) 1 of the Information smears

hesesnenes mere sneer

COE ee EORNIA

: N CISTRICT OF GAL
L] was found guilty on count(s) Sy OUTHER } EPUTY |

after a plea of not guilty. , v
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count
Title & Section Nature of Offense Number(s)
18 USC 1546{a) FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER 1
ENTRY DOCUMENTS
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1 The defendant has been found not guilty on count(s)

 

[ Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 ordered waived.

LC IVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine 7 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
' change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

June.5, 27020.

Date of Imposition of Sentence

 
    

HON, Dana M. Sabraw
UNITED STATES DISTRICT JUDGE

 

 
~ Case 3:20-cr-00996-DMS Document 26 Filed 06/05/20 PagelD.40 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE MURILLO-JUAREZ Judgment - Page 2 of 2
CASE NUMBER: 20CR0996-DMS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TEN (10) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
Defendant be designated to a facility in the Central District of California.

KO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at ALM. on

 

Oo as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: 7
[) on or before
as notified by the United States Marshal.
as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows: |
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

20CR0996-DMS

 
